DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 states “and when the calculated value is larger than or equal to the reference value.”  A “when” clause is started, but the resulting action is not claimed.  For example, when A, then B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monjas Llorente (US 20170311198) in view of Chen (US 20160135116).
Re claim 5:
Monjas Llorente discloses the (Fig.4 and Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report contains, for each congested location, location information (for instance, the Cell ID), the severity of the congestion situation, the validity of the congestion situation and the list of affected UEs (each of them identified by means of the IMSI). This is the regular behaviour of the current RAN User Plane Congestion architecture); and 
at least one processor configured to update a network access policy, based on the received congested area information (Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server  and Para.[0213]  In the meantime, the PCRF 302 determines S1604 regular congestion mitigation policies for the UEs 312 located in congested areas without alternative access networks and sends S1610 the congestion mitigation policies to the PDN GW 310), 
wherein the transceiver transmits the updated network access policy to a terminal (Para.[0097-0098]  Pull mode: the UE determines that it needs new policies and sends a message to the ANDSF Server to require policies. This message includes its location. The ANDSF Server validates the request and sends the policies. The UE sends back a status message ), and 
the network entity determines the congested area, based on statistical information of the network to which the network entity belongs (Para.[0213]  In the meantime, the PCRF 302 determines S1604 regular congestion mitigation policies for the UEs 312 located in congested areas without alternative access networks and sends S1610 the congestion mitigation policies to the PDN GW 310).
As shown above, Monjas Llorente discloses a PCRF fulfilling the functionality of an ANDSF server.  Monjas Llorente does not explicitly disclose the PCRF is a server.
Chen discloses a PCRF server (Para.[0067]  Alternatively, the ANDSF server can be implemented as a PCRF server (for "Policy and Charing Rule Function")).
Monjas Llorente and Chen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monjas Llorente to include explicitly show implementing a PCRF as a server as taught by Chen in order to explicitly shown well-known components and to facilitate granting a user equipment access to a network (Para.[0014]).
Re claim 6:
Monjas Llorente discloses wherein the transceiver receives a message including identity (ID) information of a congested cell within the network from the network entity (Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report contains, for each congested location, location information (for instance, the Cell ID), the severity of the congestion situation, the validity of the congestion situation and the list of affected UEs (each of ).
Re claim 7:
Monjas Llorente discloses wherein the transceiver transmits the updated network access policy in a push mode by a session initiated by the server (server-initiated session) without a request from the terminal or in a pull mode by a request from the terminal (Para.[0097-0098]  Pull mode: the UE determines that it needs new policies and sends a message to the ANDSF Server to require policies. This message includes its location. The ANDSF Server validates the request and sends the policies. The UE sends back a status message reporting the result of the application of the new policies. Push mode: very similar to the pull mode, but with a preliminary step in which the ANDSF Server asks the UE to start the policy download process).
Re claim 8:
Monjas Llorente discloses wherein the at least one processor identifies an access policy of a cell ID of the congested area and changes a routing rule of the identified access policy to prevent the terminal from attempting access to the cell ID of the congested area (Para.[0151]  Next, the PCRF 302 sends S703 a message over the S112 reference point to the ANDSF Server 314. This message includes the congestion location information (i.e. the Cell ID) and the list of IMSI identifying the candidate switchable UEs 312 that could switch access network, if one is available. In an alternative implementation, the PCRF 302 could include a prioritized list of available access networks that each UE 312 should switch to).
Monjas Llorente does not explicitly state the policy contains routing rules with a cell ID and the terminal is prevented.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the UE receives an updated 
Re claim 9:
Monjas Llorente discloses a transceiver configured to receive network access policy information from a server (Fig. 6 and Para.[0097-0098]  Pull mode: the UE determines that it needs new policies and sends a message to the ANDSF Server to require policies. This message includes its location. The ANDSF Server validates the request and sends the policies. The UE sends back a status message reporting the result of the application of the new policies. Push mode: very similar to the pull mode, but with a preliminary step in which the ANDSF Server asks the UE to start the policy download process); and 
at least one processor configured to determine whether to access a found cell, based on the received network access policy and search for a new cell according to determination that the found cell is a cell which cannot be accessed by the received network access policy (Para.[0214]  For the UEs 312 with available alternative access networks, according to its internal configuration, to the context information received and to the profile of each subscriber, the PCRF 302 determines S1612, for each congested location, the set of UEs that might switch access network in order to avoid the congestion and those UEs that cannot switch and Para.[0092] The purpose of the ANDSF is to assist UE to discover non-3GPP access networks, such as Wireless Local Area Network (WLAN) or Worldwide Interoperability for Microwave Access (WIMAX) that can be used for data communications in addition to 3GPP access networks, such as High Speed Packet Access (HSPA) or Long Term Evolution (LTE), and to provide the UE with rules policing the connection to these networks), 
(Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server  and Para.[0213]  In the meantime, the PCRF 302 determines S1604 regular congestion mitigation policies for the UEs 312 located in congested areas without alternative access networks and sends S1610 the congestion mitigation policies to the PDN GW 310).
As shown above, Monjas Llorente discloses a system where congestion information is received, a policy on what networks a UE should access is made based on the congestion information, and then the policy is then sent to UE to help in discovery of a network.  Monjas Llorente does not explicitly state the UE performing a determination and search step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the UE in Monjas Llorente performs a determination step and a search step because when the UE is in a congested network and receives a command to switch to an alternate network, the UE determines to switch the network in response to the updated policy and searches for the new network to be able to connect to it.
As shown above, Monjas Llorente discloses a PCRF fulfilling the functionality of an ANDSF server.  Monjas Llorente does not explicitly disclose the PCRF is a server.
Chen discloses a PCRF server (Para.[0067]  Alternatively, the ANDSF server can be implemented as a PCRF server (for "Policy and Charing Rule Function")).
Monjas Llorente and Chen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monjas Llorente to include explicitly show (Chen Para.[0014]).
Re claim 10:
Monjas Llorente discloses wherein the network access policy comprises a routing rule to prevent the terminal from attempting access to an ID of a congested cell within the network, and the congested area information comprises ID information of the congested cell within the network (Para.[0151]  Next, the PCRF 302 sends S703 a message over the S112 reference point to the ANDSF Server 314. This message includes the congestion location information (i.e. the Cell ID) and the list of IMSI identifying the candidate switchable UEs 312 that could switch access network, if one is available. In an alternative implementation, the PCRF 302 could include a prioritized list of available access networks that each UE 312 should switch to).
Monjas Llorente does not explicitly state the policy contains routing rules with a cell ID and the terminal is prevented.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the UE receives an updated policy to connect to an alternate network, the UE has been prevented from accessing the congested network and the policy update includes routing rules and a cell ID in order to inform the UE of the network that should be accessed.



Re claim 11:
Monjas Llorente discloses at least one processor configured to collect statistical information of a network to which the network entity belongs (Para.[0007-0008]  The RCAF 100: Collects raw user plane congestion information from the RAN OAM 104) and 
determine a congested area, based on the collected statistical information (Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report contains, for each ); and 
a transceiver configured to transmit congested area information of the determined congested area to a server (Fig.16 ref. 1600 RUCI Report), 
wherein the congested area information is used to determine an access policy of a terminal for the congested area (Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server  and Para.[0213]  In the meantime, the PCRF 302 determines S1604 regular congestion mitigation policies for the UEs 312 located in congested areas without alternative access networks and sends S1610 the congestion mitigation policies to the PDN GW 310).
As shown above, Monjas Llorente discloses a PCRF fulfilling the functionality of an ANDSF server.  Monjas Llorente does not explicitly disclose the PCRF is a server.
Chen discloses a PCRF server (Para.[0067]  Alternatively, the ANDSF server can be implemented as a PCRF server (for "Policy and Charing Rule Function")).
Monjas Llorente and Chen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monjas Llorente to include explicitly show implementing a PCRF as a server as taught by Chen in order to explicitly show well-known components and to facilitate granting a user equipment access to a network (Chen Para.[0014]).
Re claim 12:
Monjas Llorente discloses wherein the transceiver transmits information on the congested area, a user within the congested area, and (Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report contains, for each congested location, location information (for instance, the Cell ID), the severity of the congestion situation, the validity of the congestion situation and the list of affected UEs (each of them identified by means of the IMSI). This is the regular behaviour of the current RAN User Plane Congestion architecture and Para.[0014]  for each of the IMSI(s) the Access Point Names (APNs) of the active Packet Data Network (PDN) 108 connections. The Nq' reference point is between the RCAF 100 and the SGSN 106b and is used, for a set of IMSI(s), to provide the RCAF 100 with the list of APNs of the active PDN 108 connections of each of these IMSIs), and 
the another network entity changes and applies a policy of a relevant service, based on the user within the congested area and (Para.[0214]  For the UEs 312 with available alternative access networks, according to its internal configuration, to the context information received and to the profile of each subscriber, the PCRF 302 determines S1612, for each congested location, the set of UEs that might switch access network in order to avoid the congestion and those UEs that cannot switch. For a UE that cannot switch access network, the PCRF 302 determines regular congestion mitigation policies and sends S1614 these congestion mitigation policies to the PDN GW 310).
As shown above, Monjas Llorente discloses sending a RUCI report that contains Cell IDs.  Monjas Llorente does not explicitly disclose the RUCI report contains an access point name (APN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monjas Llorente to include an APN in the RUCI report in (US 20160029247 Para.[0023]).
Re claim 13:
Monjas Llorente discloses wherein the network access policy is configured to prevent the terminal from accessing a cell ID corresponding to the congested area (Para.[0151]  Next, the PCRF 302 sends S703 a message over the S112 reference point to the ANDSF Server 314. This message includes the congestion location information (i.e. the Cell ID) and the list of IMSI identifying the candidate switchable UEs 312 that could switch access network, if one is available. In an alternative implementation, the PCRF 302 could include a prioritized list of available access networks that each UE 312 should switch to).
Monjas Llorente does not explicitly state the terminal is prevented.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the UE receives an updated policy to connect to an alternate network, the UE has been prevented from accessing the congested network.
Re claim 14:
Monjas Llorente discloses wherein ID information of the congested cell within the network comprises at least one of an evolved-universal terrestrial radio access (E-UTRA) cell ID, a universal terrestrial radio access network (UTRAN) cell ID, a GSM EDGE radio access network (GERAN) cell ID, and tracking area code (TAC) information (Para.[0014]  No/Nq': Via Nq, the MME 106a provides the RCAF 100 with the list of UEs (e.g., International Mobile Subscriber Identities (IMSIs)) in a given area (e.g. an Enhanced Node B (eNB) ID or an E-UTRAN Cell Global Identifier (ECGI) as disclosed in section 6.1.5.5.2.1 of 3GPP TR 23.705 v0.11.0) and for each of the IMSI(s) the Access Point Names (APNs) of the active Packet Data Network (PDN) 108 ).
Re claim 15:
Monjas Llorente discloses wherein the server is an access network discovery and selection function (ANDSF) for determining an access policy between different types of networks and transmitting the access polity policy to a terminal (Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server and Para.[0214]  For the UEs 312 with available alternative access networks, according to its internal configuration, to the context information received and to the profile of each subscriber, the PCRF 302 determines S1612, for each congested location, the set of UEs that might switch access network in order to avoid the congestion and those UEs that cannot switch), and 
the network entity is a RAN congestion awareness function (RCAF) for determining the information on the congested area and inducing control of traffic of the congested area (Fig.4 and Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report contains, for each congested location, location information (for instance, the Cell ID), the severity of the congestion situation, the validity of the congestion situation and the list of affected UEs (each of them identified by means of the IMSI). This is the regular behaviour of the current RAN User Plane Congestion architecture).
As shown above, Monjas Llorente discloses a PCRF fulfilling the functionality of an ANDSF server.  Monjas Llorente does not explicitly disclose the PCRF is a server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a PCRF that is serving as the ANDSF reads on an ANDSF 
Chen discloses a PCRF server (Para.[0067]  Alternatively, the ANDSF server can be implemented as a PCRF server (for "Policy and Charing Rule Function")).
Monjas Llorente and Chen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monjas Llorente to include explicitly show implementing a PCRF as a server as taught by Chen in order to explicitly show well-known components and to facilitate granting a user equipment access to a network (Chen Para.[0014]).
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 14.
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 15.
Re claim 19:
Monjas Llorente discloses determine the congested area based on comparing a value calculated by the collected statistical information with a reference value, and when the calculated value is larger than or equal to the reference value (Para.[0015]  Based on the parameters and their values received from the RAN OAM 104, the RCAF 100 reports a congestion level to the CN (e.g., to the PCRF 102). In accordance with the reported congestion level, the operator configures the mitigation policies in the CN and Para. [0017] Congestion/abatement location information (e.g. eNB ID or Cell ID or 3G Service Area ID) and Para. [0018] A congestion level).
(US 20160029247 Para.[0032]) explicitly shows the RCI congestion level being a scale of 0-7 or 0-10. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monjas Llorente in view of Chen as applied to claim 11 above, and further in view of Tomici (US 20120324100).
Re claim 18:
As discussed above, Monjas Llorente in view of Chen meets all the limitations of the parent claim.
Monjas Llorente does not explicitly disclose wherein the received access policy information comprises at least one of an inter-system mobility policy (ISMP), an inter-system routing policy (ISRP), an inter-APN routing policy (IARP), or a WLAN selection policy (WLANSP).
Tomici discloses wherein the received access policy information comprises at least one of an inter-system mobility policy (ISMP), an inter-system routing policy (ISRP), an inter-APN routing policy (IARP), or a WLAN selection policy (WLANSP) (Para.[0203] The PCRF 320 may provide information to the ANDSF 322, which may also potentially get propagated to the WTRU 302. The PCRF 320 may be able to, for example, adjust ANDSF policies (e.g., ISMP, ISRP, etc.).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monjas Llorente to include ISMP, ISRP policies as taught by Tomici in order to manage and enforce policies for managing IP traffic among multiple accesses of a network (Tomici Para.[0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US 20160309385) shows an ANDSF generating a policy update.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471